MEMORANDUM**
Laura J. Cowings appeals from the dismissal of her claim for Supplemental Security Income (“SSI”). The district court held there was substantial evidence that Cowings had excess income and resources making her ineligible. We have jurisdiction under 28 U.S.C. § 1291. Our review is de novo, see Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir.1997) (per curiam), and we affirm.
Cowings received several distributions from inheritances in 1998 and 1999. Because she refused to accept the money, the following amounts were deposited with the Los Angeles County Treasurer: $10,191.64 in July 1998, $153.82 in March 1999, and $431.00 and $6,413.13 in June 1999. In March 1999, payment of Cowings’ SSI benefits were suspended because she had financial income and resources in excess of the $2000 allowed by law. At her administrative hearing, Cowings testified that the inheritances consisted of “illegal funds” connected to a family feud, and that she would not accept the money.
The $10,191.64 was deposited with the County Treasurer in July 1998 in Cowing’s name. Inherited funds become “resources” at the beginning of the second calendar month after their receipt, see 20 C.F.R. § 416.1201(a)(4), and an individual is not eligible for SSI benefits if she has more than $2,000.00 in resources. There is thus substantial evidence that Cowings became ineligible for SSI in September 1998, two months after the $10,191.54 was deposited with the County Treasurer. She has access to the $10,191.64 until September 2003, five years after the deposit, and can claim the $6.413.13 until August 2004.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.